IN THE COURT OF APPEALS OF IOWA

                                  No. 21-1186
                            Filed November 2, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MARSHALL LOUIS FIELD,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Paul D. Scott, Judge.



      Marshall Louis Field appeals his guilty pleas on an alleged defect in the plea

proceedings. APPEAL DISMISSED.



      Debra S. De Jong, Orange City, for appellant.

      Thomas J. Miller, Attorney General, and Israel Kodiaga, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., Tabor, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                         2


SCOTT, Senior Judge.

       Marshall Louis Field appeals his guilty pleas based on an alleged defect in

his plea proceedings. He asserts the district court failed to engage in a sufficient

plea colloquy, which violated his constitutional rights. Being without jurisdiction,

we dismiss the appeal.

       In June 2019, Field was charged with one count of eluding, a class “D”

felony, and one count of operating while intoxicated (OWI), second offense, and

one count of driving while barred, both aggravated misdemeanors. He was also

alleged to be a habitual offender. Field was on probation at the time of these

charges and was facing additional charges in other cases.            A global plea

agreement was reached in October with Field agreeing to participate in ordered

drug court. If Field successfully completed the drug court program, the State

agreed Field would plead only to eluding.       But if Field were unsuccessfully

discharged, he would plead to all the counts and the parties would seek

consecutive prison sentences.

       Unfortunately, in June 2021, Field violated his drug court agreement and

absconded from the residential facility. He stipulated to violating the drug court

agreement and requested he be terminated from the program. Pursuant to court

order, Field was unsuccessfully discharged.

       On July 29, 2021, Field entered written guilty pleas to the charges of

eluding, OWI, second offense, and driving while barred, as well as to escape. Field

waived his personal appearance at the plea hearing, as permitted by Iowa Rule of

Criminal Procedure 2.8(2)(b) and the Iowa Supreme Court’s COVID-19 protocol

then in effect. He asked for immediate sentencing.
                                         3


       On July 30, a sentencing hearing was held. To supplement the written

pleas, Field admitted he had a prior conviction for OWI and admitted he was driving

in excess of twenty-five miles an hour above the speed limit when eluding. The

State and the defense asked that the court adopt the agreed-upon sentences,

which the court did. Field filed a timely notice of appeal, alleging his pleas should

be set aside for failure to substantially comply with Iowa Rule of Criminal

Procedure 2.8(2)(b).

       The State contends Field’s appeal should fail because he failed to file a

motion in arrest of judgment. Field’s failure to challenge the adequacy of the plea

proceeding by motion in arrest of judgment precludes his ability to make that claim

on appeal. See Iowa R. Crim. P. 2.24(3)(a) (“A defendant’s failure to challenge

the adequacy of a guilty plea proceeding by motion in arrest of judgment shall

preclude the defendant’s right to assert such challenge on appeal.”).          Field

contends his failure to file a motion in arrest of judgment, which was a right he

explicitly acknowledged in his written pleas, should be excused because he was

not personally advised of his right during an in-person colloquy. However, at the

time Field pled guilty, the Iowa Supreme Court had suspended the requirement for

in-person guilty pleas for class “D” felonies. The suspension was upheld in State

v. Basquin, 970 N.W.2d 643, 654–56 (Iowa 2022). Therefore, Field was not

entitled to an in-person colloquy, and he waived his right to challenge any defect

in the plea proceeding.

       In any event, Field has not established good cause to appeal. See Iowa

Code § 814.6(1)(a)(3) (2021) (permitting appeal from a conviction where the

defendant pled guilty if good cause is established). Good cause means a “legally
                                           4


sufficient reason,” which “is a ground that potentially would afford the defendant

relief.”    State v. Tucker, 959 N.W.2d 140, 149 (Iowa 2021).        Although Field

contends that his plea could not have been made knowingly and intelligently

without an in-person colloquy, our supreme court expressly declined to “expand

the concept of good cause and hold that a claim that a plea is not intelligently or

voluntarily made constitutes good cause to appeal as a matter of right.” Id. at 153.

           Moreover, Iowa Code section 814.29 stipulates: “If a defendant challenges

a guilty plea based on an alleged defect in the plea proceedings, the plea shall not

be vacated unless the defendant demonstrates that the defendant more likely than

not would not have pled guilty if the defect had not occurred.” Field makes no

assertion that he would not have pled guilty nor does he establish a defect

occurred. Because Field has not established good cause to pursue an appeal from

his guilty pleas, we are without jurisdiction to hear the appeal, and it must be

dismissed.

           APPEAL DISMISSED.